                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

MONICA S. MORRIS,                                                            PLAINTIFF
#712959

V.                         CASE NO. 3:19-CV-292-DPM-BD

SUSAN COX, et al.                                                        DEFENDANTS

                                        ORDER

      Plaintiff Monica Morris has filed a civil rights complaint that, for screening

purposes, adequately states deliberate-indifference claims against Defendants Cox and

Dual. (#2) Accordingly, service is appropriate.

      The Clerk of Court is directed to prepare summonses for Defendants Cox and

Dual. The Marshal is directed to serve copies of the Complaint, with any attachments

(#2), and summonses for these Defendants without requiring prepayment of fees and

costs or security. Defendants Dual and Cox should be served at the Poinsett County

Detention Center, 1500 Justice Drive, Harrisburg, Arkansas 72432.

      IT IS SO ORDERED, this 6th day of November, 2019.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
